The plaintiff, as the successor to the rights of Stephen H. Smith, has, under the reservation in Smith's deed to Jenkins 
Man, of the Mott dam and the land about it, an easement to conduct the water by a drain from his watered meadow through said land and dam, to the river below; and were it not for the "Mill act," as it is called (Ch. 88, of the Revised Statutes), we should not hesitate, upon the proof in this case in support of the allegations of the bill, to enjoin the defendants from the destructive waste of backing water upon the meadow, and into the drain which relieves it when irrigated, as quite within the jurisdiction of a court of equity, and as the appropriate relief to be afforded by it. The utmost effect, however, that we can give to the above reservation is, that it constitutes the plaintiff owner of such an easement, for the benefit of his watered meadow. Neither the meadow nor the easement are a part of his mill privilege, nor protected against the right of the defendants as owners of the Manville privilege below, to flow both the meadow and the drain, under the provisions of the mill act, subject exclusively to the remedy provided by it. To this remedy we must remit the plaintiff; and as those portions of the bill which relate to the abandonment by the defendants of the Mott dam, and the acquisition by the plaintiff of rights by user to place his mill wheels lower, as against it, are not supported by the proof, we must dismiss this bill, with costs. *Page 47